The opinion of the court was filed March 19th 1883.
Per
Curiam.
There was no such absence of title in the assured as to cause his statement thereof to affect the validity of the insurance ; nor did an honest representation of the value of the building have that effect, although it was somewhat in excess of the actual value. Besides, the agent of the company who negotiated the insurance certified on the application that he was personally acquainted with the risk.
The notice of loss was on the first day after the fire, and sufficiently specific in form. The subsequent conduct and action of the secretary of the company were amply sufficient to submit to the jury to find a waiver of formal proofs. He was the officer to whom the proof was to be made. He went upon the ground, and agreed with the insured as to the valuation of the loss. We discover no error.
Judgment affirmed.